Exhibit 10.1
 
SPONSORSHIP ADVERTISING AGREEMENT
 
         THIS AGREEMENT is made between SO ACT NETWORK, Inc. whose address is
10685-B Hazlehurst Drive #6572, Houston, TX 77043(hereinafter referred to as
"SAN"); and CREATIVE LICENSING INC., 3561 N.W. 126th Avenue , Coral Springs, FL,
33071 (hereinafter referred to as "CLI").


         WHEREAS, SAN is in the business of providing a Social Network to the
public for public and private use as an online operating system and internal
network; and


         WHEREAS, CLI is a full spectrum entertainment company specializing in
television production, touring, merchandising, internet development and hi-tech
marketing integration; and


         WHEREAS, during the period of time covered by this Agreement, and in
exchange for shares of common stock in SAN, CLI will provide advertising for SAN
under the category “Sponsored By” status throughout CLI's 2010 global program
‘Recreating a Legend’ Season One (hereinafter referred to as "RAL"); and


         WHEREAS, the parties agree, having gained a complete understanding of
the desired stock and advertising to be exchanged and provided between SAN and
CLI;


         NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the parties agree as follows:


         1. DUTIES AND INVOLVEMENT.


i. From January 2010 to December 2010, CLI will provide SAN advertising as
specified in the agreement as for CLI’s television show titled “Recreating a
Legend” (RAL) Season One.


ii. CLI will provide said advertising by incorporating “SAN’s Advertisement”
within CLI’s designated category of “Sponsored By” status. CLI will provide to
SAN the required specification for each advertising outlet available on RAL such
as size, dimensions, length of time, etc. for all of SAN’s available placements
as a “Sponsored By” status. (SAN’s advertisement will consist of any combination
of So Act’s chosen logo, web site SoAct.Net, and companion message that SAN’s
understands will be inserted into and within each available advertising space
provided by CLI for RAL)


iii. CLI agrees that “SAN’s Advertisement" will appear wherever and whenever any
advertising appears to promote other RAL – Season One “Sponsored By” status
participants.


iv. CLI agrees that there will be a total of no more than eight “Sponsored By”
status participants for RAL – Season One, of which SAN is one of the eight.
 
v. As SAN is an RAL Season One “Sponsored By” status participant, CLI warrants
that “SAN’s Advertisement” will appear wherever and whenever any “Sponsored By”
advertising appears to promote other participants in this program within all
venues and mediums, including, but not limited to -


WORLD PRESS CONFERENCE: So Act Signage, So Act Key Speaker, Live Music Segment
T.O.E.
AUDITIONS: US & INTERNATIONAL: Marketing & Promotion / Status - “Sponsored By”
presence,
So Act Signage at all Events, Behind the Scenes So Act Spokesperson, So Act
Membership sign-up booth - TELEVISION SERIES: Status “Sponsored by” So Act
Signage, Screen Shots of So Act logo-URL-message, Contestant Integration, Behind
the Scenes, Live Music, Finale – So Act Membership Sign-up booth, So Act
Commercial-Thirty (30) second spots TBD - ADVERTISING: Status “Sponsored by”
Promotion and Marketing Material, Lead-Ins with So Act logo-URL-message, So Act
Commercial - Thirty (30) second spots TBD - INTERNET: Banner Placement of So Act
logo-URL-message,
 
Page 1 of  14

 

--------------------------------------------------------------------------------


 
Country Page Feature including So Act logo-URL-message, Auto Email Program
including So Act logo-URL-message - TOURING: TBD - TEXTING: Push Backs -
MERCHANDISING: Private Label, Gift / Give Away program, Touring - TBD


vi. SAN recognizes and understands that Kwing.com is the Social Network platform
where RAL’s promotional web based activities will launch from and that Kwing.com
represents the Top Tier of RAL’s advertising as the “Presented By” most
prominently featured advertiser. CLI however agrees that for as long as SAN is
engaged as an RAL advertiser, CLI will not engage the following Social Networks
under any RAL advertising programs – Twitter, Facebook, MySpace, Google Wave,
LinkedIn, Ning or Bing.


vii. Comprehensive additional details about CLI, RAL and the Distribution for
Season One are outlined in Exhibit 1 Sponsorship Deck at the end of this
agreement below.


viii. SAN agrees to pay to CLI five hundred thousand (500,000) shares of common
stock in So Act Network, Inc. (trading symbol SOAN), for said advertising
covered in clauses 1.i – 1.vii above.


ix. Within 10 days of the signing of this agreement by both parties, SAN’s
securities attorney will provide the transfer agent with an opinion letter and
cause the shares referenced in viii. and xii. to be issued to CLI or its
designees.


x. SAN agrees that, six months from the date of issuance, it will authorize its
transfer agent to remove all 144 legends, and allow CLI or its designees to sell
all of the shares provided at any time thereafter.


xi. CLI agrees that SAN may post the press release, provided hereunder as
Exhibit 2, announcing this agreement along with the appropriate section 8K
filing, as required by the Securities and Exchange Commission.


xii. SAN agrees to pay CLI an additional one million (1,000,000) shares of
common stock in So Act Network, Inc. (trading symbol SOAN), for an additional
sponsorship commitment on the Sound Machine World Tour from the RAL Season One
Winner, and the “Recreating a Legend” Tour, which is anticipated to commence in
2011 and include the 16 Finalists from Season One.


xiii. These additional one million (1,000,000) shares will be provided within 10
days of the signing of this agreement, and will be held in escrow by SAN’s
designee until June 30, 2010, at which time CLI will have 15 days to accept or
decline the shares as full payment for SAN’s participation in the Sound Machine
and RAL Tour Sponsorship advertising program for Season One.


xiv. If CLI declines the shares, then the escrow agent will immediately return
them to SAN, who will then return them to the Company Treasury. If CLI accepts
the shares, SAN will cause the legend to be removed and the shares will remain
in escrow until CLI has provided a “Sponsored By” package to SAN (one of no more
than eight) under the two Tour programs and CLI also agrees that it will not be
able to sell the additional one million shares until after both Tours begin,
which is anticipated by CLI in early 2011. Within 10 days of the two tours
beginning, SAN will have the escrow agent deliver the shares to CLI and allow
CLI or its designees to sell such shares at any time thereafter.


2. RIGHT OF FIRST REFUSAL


CLI grants SAN a right of first refusal for five years from the date of this
agreement to renew SAN’s advertising relationship each year as a “Sponsored By”
status participant for both the Season shows and Tours of annual winners. CLI
agrees to offer SAN a specific cash price each subsequent year to be on RAL and
the annual Tours and SAN will have 15 days to accept or reject such offer. If
SAN fails to accept CLI’s offer in any year, then SAN’s rights are immediately
forfeited.
 
 
Page 2 of  14



--------------------------------------------------------------------------------


 
3. RELATIONSHIP AMONG THE PARTIES.


         CLI acknowledges that it is not an officer, director or agent of SAN,
it is not, and will not, be responsible for any management decisions on behalf
of SAN, and may not commit SAN to any action. SAN represents that CLI does not
have, through stock ownership or otherwise, the power neither to control SAN,
nor to exercise any dominating influences over its management. SAN and CLI agree
that the relationship among the parties shall be that of independent contractor.


4. EFFECTIVE DATE, TERM AND TERMINATION.


     i. This Agreement shall be effective on December 30, 2009 and will continue
for one year unless extended into 2011, due to CLI’s acceptance of an additional
one million shares for Season One Tours as outlined in Point 1 above, and
Exhibit 1 below.


ii. This agreement cannot be terminated by the parties, except for cause where
such cause is a direct violation of the specific obligations under this
agreement.


iii. CLI is guaranteeing to provide the same advertising package it provides to
the other “Sponsored By” status participants.


         5. COMPENSATION AND PAYMENT OF EXPENSES.


         SAN and CLI both agree to be responsible for bearing their own costs to
fulfill their respective obligations under this agreement.
 
         6. SERVICES NOT EXCLUSIVE.


         The parties shall devote such of their time and effort as necessary to
the discharge of their duties hereunder. The parties acknowledge that each is
engaged in other business activities, and that they will not be restricted from
continuing to be engaged in such activities during the term of this Agreement.


         7. CONFIDENTIALITY.


         The parties acknowledge that each may have access to confidential
information regarding each other’s business. The parties agree that they will
not, during or subsequent to the term of this Agreement, divulge, furnish, or
make accessible to any person (other than with the written permission of the
other), any knowledge,  information, or plans with respect to each other’s
business, including, but not by way of limitation, their technologies, whether
in the concept or development stage, or being marketed on the effective date of
this Agreement, or during the term hereof.


                     8. INDEMNIFICATION.


         CLI agrees to indemnify and hold harmless SAN, and its respective
agents and employees, against any losses, claims, damages, or liabilities, joint
or several, to which either party, or any such other person, may become subject,
insofar as such losses, claims, damages, or liabilities (or actions, suits or
proceedings in respect thereof) arise out of, or are based upon, any untrue
statement or alleged untrue statement of any material fact contained in any
representations or prospectuses, made by CLI or its clients with regard to SAN
or SAN’s Network, or arising out of, or based upon the omission or alleged
omission to state a material fact required  therein, or necessary to make the
statements therein not misleading, and will reimburse SAN, or any such other
person, for any legal or other expenses reasonably incurred by SAN, or any such
other person, in connection with investigation or defending any such loss,
claim, damage, liability, action, suit, or proceeding.
 
Page 3 of  14


 

--------------------------------------------------------------------------------


 
SAN agrees to indemnify and hold harmless CLI, and its respective agents and
employees, against any losses, claims, damages, or liabilities, joint or
several, to which either party, or any such other person, may become subject,
insofar as such losses, claims, damages, or liabilities (or actions, suits, or
proceedings in respect thereof) arise out of, or are based upon, any untrue
statement or alleged untrue statement of any material fact contained in any
representations or prospectuses made by SAN or its clients with regard to CLI or
RAL, or arising out of, or based upon, the omission or alleged omission to
state  a material fact required  therein, or necessary to make the statements
therein not misleading, and will reimburse CLI, or any such other person, for
any legal or other expenses reasonably incurred by CLI, or any such other
person, in connection with investigation or defending any such loss, claim,
damage, liability, action, suit, or proceeding.


9. MANDATORY ARBITRATION
 
If a dispute arises out of, or relates to, this Agreement, or the breach
thereof, and if said dispute cannot be settled through direct discussion, the
parties agree to first endeavor to settle the dispute in an amicable manner by
mediation under the Commercial Mediation Rules of the American Arbitration
Association, before resorting to arbitration. Thereafter, any unresolved
controversy or claim arising out of, or relating to, this Agreement or a breach
thereof, shall be settled by mandatory arbitration in accordance with the rules
of the American Arbitration Association, and judgment upon the award rendered by
the Arbitrator may be entered in any court having jurisdiction thereof.


         ii. Any provisional remedy available from a court of law shall be
available to the parties to this Agreement from the Arbitrator pending
arbitration.


         iii. The site of the arbitration shall be the home state of the
defendant in any action.
        
 iv. In the event that a dispute results in arbitration, the parties agree that
the prevailing party shall be entitled to reasonable attorney's fees, to be
fixed by the arbitrator.
 
10. NOTICES
 
All notices required, or permitted to be given under this Agreement, shall be
given in writing, and shall be delivered, either personally or by express
delivery service, to the party to be notified. Notice to each party shall be
deemed to have been duly given upon delivery, personally or by courier (such as
Federal Express or similar express delivery service), addressed to the attention
of the officer at the address set forth hereto, or to such other officer or
addresses as either party may designate, upon at least ten (10) days' written
notice, to the other party.


If SAN – Greg Halpern
SO ACT NETWORK, Inc.
10685-B Hazlehurst Drive #6572
Houston, TX 77043


If CLI – Roy Sciacca
CREATIVE LICENSING INC.
3561 N.W. 126th Avenue
Coral Springs, FL, 33071


If ESCROW AGENT –
Eric Stein, Esq.
ANSLOW & JACLIN, LLP
195 Route South
Manalapan, NJ 07726
 
 
Page 4 of  14



--------------------------------------------------------------------------------




11. GOVERNING LAW AND VENUE


i. San and CLI agree that litigation is time consuming, costly, and generally
unproductive for each party. Should a decision from mandatory arbitration as
specified in clause 9 above be appealed by either party, SAN and CLI understand
and accept that this Agreement shall be construed by, provided venue, and
enforced in accordance with the laws of the home state of the defendant in any
action and the defendants choice of county and district as well.


ii. SAN and CLI agree that any claim between the parties cannot exceed the face
value of actual assets provided and received. SAN is providing shares of its
common stock to CLI which cannot be sold for six months after issuance and CLI
is providing Advertising placement in the 2010 Global Competition RAL for the
year 2010 under its “Sponsored By” status category. For the purposes of SAN’s
accounting, the value of its shares issued under this agreement is determined
based on the date of this agreement, which is December 30, 2009.


12. ENTIRE AGREEEMENT


This Agreement contains the entire understanding and agreement among the
parties. There are no other agreements, conditions or representations, oral or
written, express or implied, with regard thereto. This Agreement may be amended
only in writing signed by all parties.


13. WAIVER


A delay or failure by any party to exercise a right under this Agreement, or a
partial or single exercise of that right, shall not constitute a waiver of that
or any other right.


14. COUNTERPARTS


This Agreement may be executed in duplicate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
Agreement. In the event that the document is signed by one party and faxed or
emailed to another, the parties agree that a faxed or emailed signature shall be
binding upon the parties to this agreement as though the signature was an
original.


15. SUCCESSORS


The provisions of this Agreement shall inure to, and be binding upon, all of the
parties, their affiliates, successors, and assigns.


16. COUNSEL


The parties expressly acknowledge that each has been advised to seek separate
counsel for advice in this matter, and each has been given a reasonable
opportunity to do so.


17. FACSIMILE AND EMAIL COPIES


The parties agree that all duly executed facsimile or email copies are fully
binding under any and all applicable laws.
 
 
Page 5 of  14



--------------------------------------------------------------------------------



 
         IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the day and year provided herein.
 
 




















By:
/s/  Greg Halpern
12-30-09
 
By:
/s/  Roy Sciacca
12-30-09
Greg Halpern-CEO, So Act Network, Inc.
 
Roy Sciacca-CEO, Creative Licensing Inc.








 


Page 6 of  14


 

--------------------------------------------------------------------------------



 
EXHIBIT 1 – SPONSORSHIP DECK FOR SOACT.NET




Creative Licensing™ Inc. (CLI) is on the cutting edge of the industry and the
forefront of television entertainment.


Television entertainment combined with technology on a global level will define
the 21st century. CLI’s Television division is focused on creating a unique
product for the world stage in corresponding languages, and has entered into
dialogs with some of the most powerful entities in the global production forum.
Accepting the role as a provider of International content, Creative Licensing
Inc. strives to bring a new level of programming excellence to the television.


The key project for 2010 currently in production is “Recreating a Legend” the
music reality television show, for global broadcast in corresponding languages.


Season One features the legendary, multiple Grammy award winning super group,
the Miami Sound Machine, as they search for the one worthy female performer to
accept the passing of the torch from the legendary lead vocalist Gloria Estefan.
From a global pool of 16 premier performers the worldwide audience will cast the
deciding votes to help select the next international sensation, live and online.


The “Recreating a Legend” show combines all the powerful elements of the
decade’s most popular reality show formats, to create a vision that dives into
the depth of the human spirit to rise to the heights of super stardom.


Recreating a Legend is a music based reality show that spans North, South and
Central America, Europe and Asia in its search for premium unsigned talent.
Incorporating new CD releases the launch of multiple World Tour Concert Events,
unprecedented Internet integration and the Audition on the Net contest promotion
plus worldwide merchandising campaigns. Sixteen (16) contestants from across the
globe, via live auditions and exclusive internet opportunities will come
together to compete for “World Stardom”. Contestants will be chosen to
participate in the network competition in corresponding languages, for a chance
to join the Super Group “the Sound Machine” for their new CD and world tour.


Recreating a Legend The international reality show for the entire global
audience, a world cup style competition for the viewing audience to join the
Super Group “the Sound Machine” and claim the throne as the reigning Queen of
Pop. The final member will be chosen from global auditions and unique internet
participants selected from and by the global audience.
 

DISTRIBUTION             COUNTRY      TV HOUSEHOLD      NETWORK    AUDITION
United States    77 mm     MTV     Yes Canada     TBD   TBD     No Mexico    
74.4 mm   MTV International    Yes Argentina    7.1mm    MTV International /
Latin America    Yes Uruguay    TBD    TBD   No Paraguay    TBD    MTV
International / Latin America    No Peru    TBD    MTV International / Latin
America    Yes Bolivia    TBD   MTV International / Latin America      No
Brazil    TBD   TBD     TBD Ecuador    TBD     MTV International / Latin
America     No Colombia    17mm    MTV International / Latin America    Yes

 
 
Page 7 of  14


--------------------------------------------------------------------------------


 
DISTRIBUTION - continued

COUNTRY    TV HOUSEHOLD     NETWORK     AUDITION Venezuela    TBD     MTV
International / Latin America    Yes Panama     TBD     MTV International /
Latin America    No Costa Rica     TBD    MTV International / Latin America   No
Nicaragua   TBD   MTV International / Latin America   No El Salvador    TBD   
MTV International / Latin America    No Guatemala    TBD    MTV International /
Latin America    No Honduras    TBD    MTV International / Latin America    No
Dom. Republic    TBD    MTV International / Latin America    Yes Bahamas    TBD 
  MTV International / Latin America    No Turks / Caicos    TBD    MTV
International / Latin America    No Caymen Islands   TBD    MTV International /
Latin America    No Jamaica     TBD    MTV International / Latin America    No
Anguilla    TBD    MTV International / Latin America   No St. Kitts    TBD   
MTV International / Latin America   No Nevis   TBD    MTV International / Latin
America   No Antigua     TBD    MTV International / Latin America   No Barbados 
  TBD    MTV International / Latin America   No Guadalupe     TBD    MTV
International / Latin America   No Dominica    TBD    MTV International / Latin
America   No Montserrat    TBD    MTV International / Latin America   No St.
Vincent    TBD    MTV International / Latin America   No Guendines     TBD   
MTV International / Latin America   No Martinique    TBD    MTV International /
Latin America   No Grenada     TBD    MTV International / Latin America   No
Margarita    TBD    MTV International / Latin America   No Trinidad / Tobago  
TBD    MTV International / Latin America   No Curacao       TBD    MTV
International / Latin America   No

 
Page 8 of  14

 

--------------------------------------------------------------------------------


 

DISTRIBUTION - continued             COUNTRY     TV HOUSEHOLD   NETWORK   
AUDITION Aruba    TBD   MTV International / Latin America   No Bonaire    TBD  
MTV International / Latin America   No England    TBD   MTV Europe   Yes
Ireland     TBD   MTV Europe   No Scotland    TBD   MTV Europe   No Wales   TBD
  MTV Europe   No France   TBD   MTV Europe   No Spain    TBD   MTV Europe   es
Italy     TBD   MTV Europe   No Japan      TBD    TBA    TBD Philippines   
33mm    GMA 7    Yes India     112mm    Sony India     Yes

 
KWING.COM


Social Network interaction on a global scope with interactive contests, chat,
video and picture uploads and more for a true, activity based experience. The
explosive convergence of broadcast quality video content with the interactive
social aspects of the internet will provide a portal to unite the global
Marketplace The most robust experience on the internet lives within Kwing.com
Combining the social networking elements of MySpace and Facebook with the video
components of YouTube and the rich content of network television, from over 20
international networks. Add to the mix the interactive participation of the
global audience in new internet based exclusive television programming enriched
with contests that provide prize opportunities for the viewer and network
talent.


The world unites under the banner of Kwing.com, the resource for all things
International, news, sports, travel and more at your finger tips. Explore your
planet, embrace the global culture, create your own personal space and share it,
Kwing.com is all you need.


AUDITIONS


The audition process / international


The top performer shall be chosen from each individual international territory:


The Network partner will be responsible for:


• Produce the audition process and deliver their country representative
“Recreating A Legend”
• Extensively advertise the open auditions to maximize participation via
Television, Radio, Print and Billboard.
• Secure “Celebrity Talent Judges” territory specific, for the audition process.


Creative Licensing™ Inc., the production company, and the network shall secure
sponsorship placement within the entire project and integrate product placement
within the show and maintain an ongoing relationship for participation in the
other revenue streams associated with “Recreating a Legend” The Series in
corresponding languages.
 
Page 9 of  14


 

--------------------------------------------------------------------------------


The audition process / United States


The top performer shall be chosen from each individual U.S. Hub territory:
Miami, New York and Las Vegas. The U.S. audition finalists shall be cast into
the U.S. pool where one finalist will be chosen to represent the United States
and compete in the “Recreating a Legend” The Series.


Creative Licensing™ Inc. the production company shall be responsible for:


• Setting up the local venue for the two (2) day event audition process in each
home Hub Territory.
• Extensively advertise the open auditions to maximize participants at each
individual audition.
• Secure “Celebrity Talent Judges”, for each individual audition Hub Territory.
• Secure sponsorship for the entire audition process.


Internet Participation on a worldwide scale via Kwing.com The general public
will be invited to submit a video audition in any web format. All entries must
be submitted electronically.


The audition process / video submissions the audition process / video
submissions
Video submissions will be voted on by global audience participation via
exclusive Internet ballots. (www.Kwing.com)


The Top Two Video winners shall be cast into the final pool of 16 contestants
and compete in the “Recreating a Legend” The Series. Live from Miami


INTERNET


The world Wide Internet, drawing from all divisions of entertainment to provide
a limitless well of content. Creative Licensing Inc. has secured its presenting
sponsor “Kwing.com” owned by JesDan LLC


JesDan is developing a Premier Portal for the global community with the
Multilingual www.Kwing.com. Bringing together the power of social networking
with original broadcast content and support for international network
programming will create the most robust internet & cellular internet experience
ever. Exclusive broadcast content from network partners, the
behind the scenes original vignettes, mentor moments and the Audition on the Net
component draws repetitive page views and spectacular content revisions daily.


INTERNET TV


It all begins when you sign up for a free, premium membership at Kwing.com and
it includes… My Page


Create your own environment from what is important to you, your news, your
sports, your weather and more on your personal home page. Take each day with a
blast when you log into Kwing.com, see your world morning, noon and night on the
internet or on your internet enabled cell phone. Create a space for the world or
your eyes only, share photos, videos, blogs and more. Chat with friends and make
new ones, join groups and make your opinion known, to the world. Join unique
contests for the opportunity to win cash and prizes, maybe even become the next
legendary super-star.


CELLULAR


Multiple Cellular Telephone Company partnerships (SMS text message voting) will
be integrated into each episode for the Global Broadcast for “Recreating a
Legend” The Series. Integration Format


Cellular Phone Company partnership (SMS text message voting) will be integrated
into each episode with distinct integration using our associate partnerships
with Applied SB and 3C Interactive.


RECORDING
C.L.I. Records


Sound Machine, the icon of the Latin music scene and former backbone of Gloria
Estefan's career embark on new venture with an all new CD and a new voice in
season one of Recreating A Legend. In addition, each of the 16 contestants will
receive a recording contract and record their first single of all original
compositions for the show.
 
Page 10 of  14


 

--------------------------------------------------------------------------------


Creative Licensing Inc. maintains a constant search for new and innovative
talent culled from the world marketplace and developed for unlimited
distribution potential via CD and DVD production, internet downloads, cellular
downloads and all future technologies which our staff maintains an ever vigilant
eye (and ear).


MUSIC DIVISION


A unique blend of electronic distribution, complimented by traditional retail
distribution, supported by a massive television drive. C.L.I. Records has
secured full spectrum music rights (CD, Touring, Merchandising, Endorsement,
Sponsorship, and Electronic Licensing) for each contestant participating in
“Recreating a Legend” the series.


a. Single Downloads
b. Ringtone Downloads
c. Retail Sales
d. Film Soundtrack’s
e. Music Videos
f. Home DVD Distribution


TOURING


Creative Licensing™ Inc. Touring


• The Sound Machine World Tour 2010
• Recreating A Legend Show Tour 2010


Creative Licensing™ Inc. distinctive vision travels the globe supporting all
projects with total professional control of all of the artist, production and
promotional assets.


MERCHANDISING


Creative Licensing™ Inc. Merchandising


CLI will maintain a staff of design professionals and distinctive manufacturer
relationships to provide exceptional merchandising and promotional products for
global events. Established Licensing Partnerships on a global level assure far
reaching distribution for all product levels. In house advertising and marketing
professionals create direct avenues for all media presentation of corporate and
sponsor merchandising on a grand scale. In addition Creative Licensing™ Inc.
boasts expertise in the memorabilia and collectable trade in the international
marketplace. Adding to the mix is the years of expertise devoted to
merchandising licensing adding successful branding to numerous projects.


MISSION


The Directors and Officers of CLI are committed to building shareholder value by
creating a world class television, film and music group public company producing
entertainment product for a world audience with a focus on the Global Music
Markets in corresponding languages. Shareholders will reap the benefits of our
successes.


OBJECTIVES


• To build a world class Television Division focused on the Global Market in
corresponding languages.
• To build a world class Music Division focused on the Global Markets
• To build a world class Touring Division focused on the Global Marketplace
• To build a total Internet experience, utilizing the power of Social
networking, integrated with Television distribution on a global scale.
• To build a World class Music Themed Amusement Park as a Family & Business
oriented destination to attract visitors from around the globe.
 
Page 11 of  14


 

--------------------------------------------------------------------------------


KEYS TO SUCCESS


The company will have uncompromising commitment to the quality of the
entertainment products produced, sold and advertised in corresponding languages.
The company will take full advantage of major entertainment industry
corporations for strategic alliances and joint ventures for the distribution of
the company’s entertainment products.


The company will strive to successfully market its niche products. Through
various marketing alliances or direct sales, the company will sell television,
music and film products to the world markets.


SOACT.NET OPPORTUNITY PARTICIPATION


WORLD PRESS CONFERENCE:


1. Signage
2. Key Speaker
3. Live Music Segment


AUDITIONS: US & INTERNATIONAL


1. Marketing & Promotion / Status - “Sponsored By” presence
2. Signage @ Event's
3. Behind the scenes Spokesperson
4. Membership sign-up booth


TELEVISION SERIES: Status “Sponsored by”


1. Signage
2. Screen Shots
3. Contestant Integration
4. Behind the Scenes
5. Finale – Membership Sign-up booth
6. Commercial / Thirty (30) second spots


ADVERTISING: Status “Sponsored by”


1. Promotion and Marketing Material
2. Lead-Ins
3. Commercial / Thirty (30) second spots


INTERNET:


1. Banner Placement
2. Country Page Feature
3. Auto Email Program


TOURING:


1. TBD


TEXTING:


1. Push Backs


MERCHANDISING:


1. Private Label
2. Gift / Give Away program
3. Touring - TBD
 
Page 12 of  14


 

--------------------------------------------------------------------------------


Exhibit 2 – So Act Network Press Release


So Act® Network Announces Participation As Advertising Sponsor In “Recreating A
Legend” Music Reality Television Show
 
So Act® Logo, website and companion message to be promoted globally on MTV and
other networks throughout 2010 to a viewing audience of 240 million households
 
On 7:00 am EDT, Tuesday January 12, 2010
 
HOUSTON, Texas--(GLOBE NEWSWIRE) -- So Act Network, Inc. (OTCBB:SOAN) announced
today that it has signed an agreement with Creative Licensing Inc. as a
“Sponsored By” Status participant for Season One of the Music Reality Television
Show “Recreating A Legend.”
 
"This is a mammoth deal for So Act, which will create giant awareness globally
for the change agents and thought leaders in our network” said Greg Halpern, So
Act President. “Creative Licensing is re-inventing the music reality television
show genre in a way that provides much greater opportunity for a much larger
audience than other existing formats."
 
“The social networking and interactivity of the internet is of great importance
to the Recreating A Legend Series,” said Roy Sciacca, Creative Licensing’s CEO.
“The relationship between our companies will ignite and enhance our public
identities as we blaze a new trail together.
 
“Recreating a Legend” is a music reality television show for global broadcast in
corresponding languages. Season One features the legendary, multiple Grammy
award winning super group the Miami Sound Machine, as they search for the one
worthy female performer to accept the passing of the torch from legendary lead
vocalist Gloria Estefan. From a global pool of 16 premier performers, the
worldwide audience will cast the deciding votes to help select the next
international sensation, live and online. The “Recreating a Legend” show
combines all the powerful elements of the decade’s most popular reality show
formats to create a vision that dives into the depth of the human spirit's
effort to rise to the heights of super stardom. Recreating a Legend is a music
based reality show that spans North, South, and Central America, Europe, and
Asia, in its search for premium unsigned talent. The show will incorporate new
CD releases, the launch of multiple World Tour Concert Events, unprecedented
internet integration, and the Audition on the Net contest promotion, as well as
worldwide merchandising campaigns. Sixteen (16) contestants from across the
globe, via live auditions and exclusive internet opportunities, will come
together to compete for “World Stardom”. Contestants will be chosen to
participate in regional network competitions, presented in corresponding
languages, for a chance to join the Super Group “the Sound Machine” for their
new CD and world tour. “Recreating a Legend The international” is a reality show
for the entire global audience, a world cup style competition for the viewing
audience to join the Super Group “the Sound Machine” and claim the throne as the
reigning Queen of Pop. The final member will be chosen from global auditions and
unique internet participants selected from, and by, the global audience.


Under the agreement from January 2010 to December 2010 So Act’s logo, URL, and
companion message will appear on programming of “Recreating a Legend” Season
One, in Creative Licensing’s “Sponsored By” status, within all venues and
mediums, including -


WORLD PRESS CONFERENCE: So Act Signage, So Act Key Speaker, Live Music Segment
provided by So Act
AUDITIONS: US & INTERNATIONAL: Marketing & Promotion / Status - “Sponsored By”
presence,
So Act Signage at all Event's, Behind the scenes So Act Spokesperson, So Act
Membership sign-up booth
TELEVISION SERIES: Status “Sponsored by” So Act Signage, Screen Shots of So Act
logo-URL-message, Contestant Integration, Behind the Scenes, Live Music
Performance by the band Truth on Earth, Finale – So Act Membership Sign-up
booth, So Act Commercial-Thirty (30) second spots
ADVERTISING: Status “Sponsored by” Promotion and Marketing Material, Lead-Ins
with So Act logo-URL-message, So Act Commercial - Thirty (30) second spots - TBD
INTERNET: Banner Placement of So Act logo-URL-message, Country Page Feature
including So Act logo-URL-message, Auto Email Program including So Act
logo-URL-message
TOURING: TBD
TEXTING: Push Backs
MERCHANDISING: Private Label, Gift / Give Away program, Touring – TBD


 
Page 13 of 14

--------------------------------------------------------------------------------



 
About Creative Licensing™ Inc.
Creative Licensing™ Inc. is on the cutting edge of the industry and the
forefront of television entertainment. Television entertainment combined with
technology on a global level will define the 21st century. CLI’s Television
division is focused on creating a unique product for the world stage in
corresponding languages, and has entered into dialogs with some of the most
powerful entities in the global production forum. Accepting the role as a
provider of International content, Creative Licensing Inc. strives to bring a
new level of programming excellence to television.


About So Act® Network, Inc.
Social Media expert Jon Hansen called So Act "The 60 minutes of Social Networks,
where you engage, mobilize and empower people into action." Whatever the
mission, cause, product, service, program, cure, or solution, So Act can help
you expand your sphere of influence and crystallize forward thinking into
positive action on a larger scale, while harmoniously merging economic and
socially conscious goals.


So Act's innovative technologies provide a global social network where its
members are able to build Communities of Purpose, and accomplish and promote all
of their important goals without being subjected to spam or ads, and without
having personal information used by marketers. So Act’s cutting edge
communication platform improves on the social networking theme by providing
businesses and individuals with project building tools, alerting, and secured
network file sharing and previewing, all in a personalized, private, format that
crosses  global boundaries to connect like-minded individuals, while allowing an
unlimited number of members to simultaneously participate in small, or large,
online meetings. So Act includes a “top 10” filtered results ad-free web search
engine, and its press club allows members to share their important news with
their followers and the media. While membership is free, several features to
expand network size and capability for those with greater needs are available
for $1, $2 and $5 monthly fees. So Act also provides partnership and
profit-sharing opportunities for individuals and companies seeking to gain a
meaningful foothold in the Social Networking space. For more information, and to
join free visit www.SoAct.Net.
 
FORWARD-LOOKING STATEMENTS
 
This press release contains forward-looking statements that involve risks and
uncertainties. These statements may include statements regarding stock-based
compensation charges and our plans to invest in our core business and make
significant capital expenditures. Actual results may differ materially from the
results predicted and reported results should not be considered as an indication
of future performance. The potential risks and uncertainties that could cause
actual results to differ from the results predicted include, among others,
unforeseen changes in our hiring patterns and our need to expend capital to
accommodate the growth of the business, as well as those risks and uncertainties
included under the captions "Risk Factors" and "Management's Discussion and
Analysis of Financial Condition and Results of Operations," in our Annual Report
on Form 10-K for the year ended December 31, 2008, which is on file with the SEC
and is available on our investor relations website at SoAct.Net and on the SEC
website at www.sec.gov. Additional information is also set forth in our
Quarterly Report on Form 10-Q for the quarter ended September 30, 2009, which is
also on file with the SEC. All information provided in this release is as of
January 11, 2010 and So Act Network undertakes no duty to update this
information.
 
 
So Act is a registered trademark of So Act Network, Inc. All other company and
product names may be trademarks of the respective companies with which they are
associated.
 
Source:
So Act Network, Inc.
 
Investor Relations Contact:
Contact:
Greg Halpern
   
Steven Marcus
 
Greg@SoAct.Net
   
 DME Capital LLC
 
210-401-7667
   
 917-648-0663

 
 
 
 
 
 
 
 
                                                             Page 14 of  14
 



